STONE, Circuit Judge.
I concur in the findings of fact and 'conclusions of law stated by Judge REEVES. I concur in much of his opinion. I desire to add a thought mainly concerned with the construction to be given to a portion of Section 303(a) (10), 49 U.S.C.A. section 203 of the Motor Carrier Act, 1935.
Plaintiff seeks to enjoin revocation of a permit or license issued him by the proper Missouri authorities, to operate trucks over Missouri highways in interstate commerce. At the time this permit was granted, the grant was subject to Rule 44 of the Missouri authorities- which forbade such licensed interstate carriers to “accept for transportation within this State any * * * property known to be destined to a point within the State of Missouri.” Unless the limitation of this Rule was void , as to plaintiff when the permit was issued or has become so since, it is clear that he has violated the permit and his permit or license is subject to revocation.
*595It seems to me this limitation was and is valid as applied to this plaintiff and as to his transactions here involved. That this regulation affects interstate commerce is clear. Whether it is invalid depends upon whether the regulation unduly affects—burdens—interstate commerce or unduly discriminates against such commerce. This rule of law is of years standing and is declared in numerous decisions of the Supreme Court. The difficulty is not with statement of the rule but with its application to specific situations.
Rule 44 is not per se discriminatory against interstate commerce. In some instances it might be, in others it might not be. Therefore, the problem as to discrimination depends upon the facts of the particular situation.
Rule 44 had a good purpose, namely, to prevent intrastate commerce being carried on under the guise of interstate commerce and thus fraudulently removing such from the regulation and control of the State. Truck and bus transportation is peculiarly liable to such abuse. Other transportation is not because it depends upon fixed physical equipment.
Another consideration is that the highways are built, maintained and belong to the State. Necessarily, the State has a large measure of'control over the use of those highways.
It seems clear that this Rule would be valid, absent Congressional action, even though it “materially affected” interstate commerce. South Carolina State Highway Dept. v. Barnwell Bros., 58 S.Ct. 510, 82 L.Ed. -, decided February 14, 1938. Is the “Motor Carrier Act, 1935” such Congressional action as to render it invalid? I think not.
It is true that that Act (Section 303(a) (10), 49 U.S.C.A.) defines interstate commerce as including commerce “between places in the same State through another State,” but Section 302(c), 49 U.S.C.A. declares that “nothing in this chapter shall be construed * * * to authorize a motor carrier to do an intrastate business on the highways of any State, or to interfere with the exclusive exercise by each State of the power of regulation of intrastate commerce by motor carriers on the highways thereof.”
It seems to me that to give full force to these two provisions we should construe the word “through” as used in Section 303 not to include a situation where the carriage is merely over a state line and immediately back again for final delivery. “Through” is a word of common meaning. Primarily, it means “from one end or side to the other” (Webster’s New International Dictionary). Although the word may have a more restricted meaning, if the text compels such construction, yet it is difficult to conceive a trip from St. Louis, Missouri, across the State of Missouri, through Kansas City, Missouri, and a half mile into Kansas City, Kansas, with^ an early return to Kansas City, Missouri, by the same route, as being described as “through” Kansas. If it can be, then much of the power of state regulation over what is in true essence intrastate commerce can be taken away merely through the subterfuge of darting across a state line and back again. I think this word “through” should be construed to cover only the situations where an ordinary and proper course of travel along a highway between the point of origin and the point of destination of a shipment would naturally result in a carriage across a state line and back again. If there is a choice of natural routes between the above points —one interstate and one intrastate—the carrier may use either and such use will determine the character of the shipment (interstate or intrastate) and the motive in making such choice is immaterial. But where the movement is merely to loop over a state line and back in an entirely unnecessary and abnormal movement, I think it should not be said that the shipment has passed “through” the other state within the meaning of the Motor Carrier Act. When we remember the relation of the state to the highways; the vast network of interlacing highways throughout the country; the number of cities at or near state lines; and the facility with which trucks and buses can cross state lines by deviation of only a few miles and thus divert what is really and truly an intrastate carriage into an interstate carriage, I think we should not construe the Act as including within interstate commerce every truck and bus that crosses a state line no matter how trivial or for what purpose.
Applying the above thoughts to the situation here we find a considerable business being done by this trucking company which is essentially an intrastate business. The feature relied upon to make it inter*596state business is that it goes about a half mile beyond the Missouri-Kansas line and then is brought promptly back into Missouri—by the same or practically the same route used when it crossed over the state line. This is done under the guise of a “delivery service”. That service extending for at least twenty-four miles into Missouri and including within that radius all of Kansas City, Missouri, North Kansas City and some miles into Clay and Jackson Counties, Missouri—in short, the entire commercial and industrial territory of Kansas City, Missouri, and vicinity.
If this can be done, it seems to me it must be by ignoring the usual meaning of the word “through” and in violation of the statutory injunction that “nothing in this chapter shall be construed * * * to authorize a motor carrier to do an intrastate business on the highways of any state, or to interfere with the exclusive exercise by each state of the power of regulation of intrastate commerce by motor carriers on the highways thereof.”